OPINIÓN CON CURRENTE
DEL JUEZ ASOCIADO SR. WOLF
Cuando está envuelta una cuestión de contribuciones, al deudor debe dársele la oportunidad de satisfacerlas en el re-querimiento original. El que se dejara de hacerlo, sin embargo, no anuló, a mi juicio, el procedimiento ejecutivo en este caso. A lo sumo, si tales contribuciones no estaban ven-cidas, el deudor podría recuperarlas, tal vez aun del compra-dor. No creo que el procedimiento ejecutivo deba ser anu-lado por este defecto relativamente pequeño y convengo con la corte en que el error, si lo hubo, fué inofensivo. Según se dijo en la opinión de la mayoría, el contrato disponía el pago de contribuciones, y su cobro en este caso no perjudicó al deudor. En Carmen Gutiérrez Vda. de Crosas, v. María Longpré Benítez et al., resuelto el 16 de marzo, 1933, ante, pág. 667, quizás estuvimos un poco más en duda en cuanto al efecto de haberse dejado de incluir las contribuciones en el requerimiento original, pero tanto allí como aquí no surgió perjuicio alguno.